DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-14, 19, 20, and 23- 24) in the reply filed on 04/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.

Claim Status
Claim 32 has been cancelled. 
Claim 35 has been added.
Claims 1-14, 19-20, 23-24, 27, and 35 are currently pending.
Claim 27 has been withdrawn.
Claims 1-14, 19-20, 23-24, and 35 have been examined on the merits in this office action.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 3 Line 22 states “a continuous air flow Na-air battery cell 40” however there is no reference character 40 in Fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 2 recites “wherein the anode consists essentially of the metal”.
Page 3 of Applicant’s specification states “Anodes of embodiments of this invention are formed of metal, and desirable consisting essentially of metal (meaning fully metal with only minor, insignificant other components/impurities)”.
Therefore the phrase “consisting essentially of metal” is being interpreted as meaning fully metal with only minor, insignificant other components/impurities.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 19-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salehi-Khojin et al (WO 2016100204 A2 as given in the 09/11/2020 IDS, using US 20170373311 A1 as an equivalent for citation purposes).
Regarding claim 1, Salehi-Khojin discloses an electrochemical cell (metal-air battery 1 in Fig. 1), comprising: an anode comprising metal (anode 3 which includes a metal in Fig. 1, anode 83 in Fig. 2), a cathode comprising an air flow (cathode 2 which comes in contact with air, cathode 82 including porous member 86 in Fig. 2), an electrolyte disposed between the anode and the cathode (electrolyte 4 in Fig. 1, which would be synonymous with reference character 84 in Fig. 2), and a catalyst (a transition metal dichalcogenide, transition metal dichalcogenide 85 in Fig. 2) in combination with the cathode (P35-36, 48, 50).

Regarding claim 2, Salehi-Khojin discloses wherein the anode consists essentially of the metal (P41).

Regarding claim 3, Salehi-Khojin discloses wherein the metal of the anode is selected from lithium, sodium, potassium, calcium, magnesium, zinc, and aluminum (P42).

Regarding claim 4, Salehi-Khojin discloses wherein the metal of the anode is lithium (“lithium is often used as the metal of the anode” P42, P42-43).

Regarding claim 5, Salehi-Khojin discloses wherein the cathode is coated with the catalyst (the catalyst being transition metal dichalcogenide (TMDC), “a cathode can be prepared by mixing TMDC with conductive material (e.g. SUPER P brand carbon black) and binder (e.g., PTFE) followed by coating on a current collector (e.g., aluminum mesh)”, P48-49, “Cathode 82 includes a porous member 86 with a transition metal dichalcogenide 85 disposed on a surface thereof.” P50).

Regarding claim 6, Salehi-Khojin discloses wherein the cathode comprises an air-permeable porous structure (cathode 82 includes porous member 86 in Fig. 2 which allows air to diffuse through, P48, 50).

Regarding claim 7, Salehi-Khojin discloses wherein the porous structure is electrically-conductive (“The porous member may be electrically-conductive”, P48).

Regarding claim 8, Salehi-Khojin discloses wherein the catalyst is disposed between the cathode and the electrolyte (see electrolyte/TMDC interface in Fig. 2, P35, 48, 50).

Regarding claim 12, Salehi-Khojin discloses the electrochemical cell further comprising a reference electrode disposed in contact with the electrolyte (“In some embodiments of the disclosure, especially where the electrochemical performance of a system is to be measured, a three-component electrochemical cell may be used. In a three-component cell a working electrode (WE), counter electrode (CE) and a reference electrode (RE)”, P37, P90).

Regarding claim 19, Salehi-Khojin discloses wherein the electrolyte comprises an ionic liquid including an anion and a cation selected from imidazolium, pyridinium, pyrrolidinium, phosphonium, ammonium, choline, sulfonium, prolinate or methioninate cations (P53-55, also see Salehi-Khojin claim 25).

Regarding claim 20, Salehi-Khojin discloses wherein the cation comprises imidazolium of the formula: 

    PNG
    media_image1.png
    94
    123
    media_image1.png
    Greyscale
,
wherein R2 is a hydrogen, and each of R1 and R3 is independently a linear or branched C1-C4 alkyl (see Salehi-Khojin disclosure section provided below).

    PNG
    media_image2.png
    462
    588
    media_image2.png
    Greyscale


Salehi-Khojin Disclosure Section

Regarding claim 23, Salehi-Khojin discloses wherein the anion is selected from the group consisting of C1-C6 alkylsulfate, tosylate, methanesulfonate, bis(trifluoromethylsulfonyl)imide, hexafluorophosphate, tetrafluoroborate, triflate, halide, carbamate, sulfamate, and combinations thereof (P55), wherein the electrolyte is substantially free of water or non-ionic liquid organic solvents (“the electrolyte is substantially free of water or non-ionic liquid organic solvents”, P72). 

Regarding claim 24, Salehi-Khojin discloses wherein the ionic liquid comprises 1-ethyl-3-methylimidazolium tetrafluoroborate (“the ionic liquid of the disclosure is 1-ethyl-3-methylimidazolium tetrafluoroborate”, P56, P54).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 20160380273 A1).
Regarding claim 1, Wu discloses an electrochemical cell (lithium-air battery 100 in Fig. 7), comprising: an anode comprising metal (anode 20 in Fig. 7 comprising lithium metal or alloy); a cathode comprising an air flow (cathode 10 in Fig. 7); an electrolyte disposed between the anode and the cathode (electrolyte 30 in Fig. 7); and a catalyst in combination with the cathode (cathode 10 includes catalyst 124 in Fig. 2, P20, 36-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Salehi-Khojin et al (WO 2016100204 A2 as given in the 09/11/2020 IDS, using US 20170373311 A1 as an equivalent for citation purposes) in view of Akuto et al (US 5346785 A).
Regarding claim 9, Salehi-Khojin does not disclose wherein the catalyst comprises a transition metal phosphide catalyst.
In a similar field of endeavor, Akuto teaches a photochargeable air battery with a positive electrode (21 in Fig. 2) formed from a porous oxygen catalyst (C4 / L37-40). Akuto teaches the porous oxygen catalyst can be constructed of tungsten phosphide or niobium phosphide (C5 / L12-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected as the catalyst material for the cathode comprising an air flow of Salehi-Khojin a transition metal phosphide catalyst, such as tungsten phosphide or niobium phosphide, given that Akuto teaches an air battery with a positive electrode including tungsten phosphide. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 11, Salehi-Khojin discloses wherein the catalyst comprises a nanosized catalyst selected from nanoparticles, nanoflakes, nanosheets, nanoribbons, and combinations thereof (P45-46).

Regarding claim 13, Salehi-Khojin does not disclose wherein the catalyst is selected from the group consisting of                         
                            
                                
                                    T
                                    i
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    V
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                    r
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    Z
                                    r
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    N
                                    b
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    M
                                    o
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    W
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    H
                                    f
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                        
                             
                            
                                
                                    T
                                    a
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    T
                                    c
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    ,                         
                            
                                
                                    a
                                    n
                                    d
                                     
                                    R
                                    e
                                
                                
                                    n
                                
                            
                            
                                
                                    P
                                
                                
                                    m
                                
                            
                        
                    , wherein each n and m is independently one of 1, 2, 3, 4 and 5.
In a similar field of endeavor, Akuto teaches a photochargeable air battery with a positive electrode (21 in Fig. 2) formed from a porous oxygen catalyst (C4 / L37-40). Akuto teaches the porous oxygen catalyst can be constructed of tungsten phosphide or niobium phosphide (C5 / L12-25).
One of ordinary skill in the art would recognize that because no Roman numeral is given between tungsten phosphide it’s chemical formula would be WP. One of ordinary skill in the art would recognize that because no Roman numeral is given between niobium phosphide it’s chemical formula would be NbP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected as the catalyst material for the cathode comprising an air flow of Salehi-Khojin a transition metal phosphide catalyst selected to be WP or NbP, tungsten phosphide or niobium phosphide, given that Akuto teaches an air battery with a positive electrode including tungsten phosphide. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 35, Salehi-Khojin meets the limitation wherein the catalyst comprises a catalyst on the cathode or between the cathode and the electrolyte (Fig. 2, P50). Salehi-Khojin does not disclose wherein the catalyst comprises a transition metal phosphide catalyst.
In a similar field of endeavor, Akuto teaches a photochargeable air battery with a positive electrode (21 in Fig. 2) formed from a porous oxygen catalyst (C4 / L37-40). Akuto teaches the porous oxygen catalyst can be constructed of tungsten phosphide or niobium phosphide (C5 / L12-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected as the catalyst material for the cathode comprising an air flow of Salehi-Khojin a transition metal phosphide catalyst, such as tungsten phosphide or niobium phosphide, given that Akuto teaches an air battery with a positive electrode including tungsten phosphide. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding the limitation “wherein the catalyst improves formation of superoxides in the electrochemical cell over peroxides”, this is an intended use of the catalyst and the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the catalyst comprises a transition metal phosphide catalyst one of ordinary skill in the art would necessarily believe the catalyst is capable of improving formation of superoxides in the electrochemical cell over peroxides.


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20160380273 A1) in view of Hunt et al (US 20170128917 A1).
Regarding claim 10, Wu discloses a catalyst in combination with the cathode (catalyst 124 in Fig. 2) and further discloses the catalyst to be a noble metal such as at least one of ruthenium, platinum, palladium, gold, rhodium, and silver (P20, 24). However, Lu does not disclose wherein the catalyst comprises a tri-transition metal phosphide catalyst.
In a similar field of endeavor, Hunt teaches noble metals (NMs) are expensive and scarce resources that are central to many existing and emerging energy technologies, such metal-air batteries (P4). Hunt teaches a new class of materials consisting of atomically thin NM overlayer coatings self-assembled on the surface of inexpensive and earth-abundant early transition metal ceramic (TMX) nanoparticles (NPs, P72). Hunt teaches these core-shell materials provide a new direction to reduce the loading, enhance the activity, and increase the stability of noble metal catalysts (P72). Hunt teaches such ultra-low loading NM/TMX materials can achieve the required energy:cost ratio for use in Li-Air batteries on a global scale (P72). 
Hunt teaches the core can include molybdenum phosphide (P122-123). Hunt teaches the nanoparticle with a noble metal shell and a core comprising a transition metal ceramic with the formula:                 
                    
                        
                            M
                            1
                        
                        
                            x
                        
                    
                    
                        
                            M
                            2
                        
                        
                            y
                        
                    
                    
                        
                            M
                            3
                        
                        
                            z
                        
                    
                    
                        
                            X
                            1
                        
                        
                            w
                            1
                        
                    
                    
                        
                            X
                            2
                        
                        
                            w
                            2
                        
                    
                
             wherein each of M1, M2, and M3 can be a transition metal element such as Mo, X1 and X2 can be selected to be P, and x, y, w1, w2, and z is a number between 0 and 3 and where at least one of x, y, z, w1 and w2 is not zero and the combination of x, y, z, w1 and w2 completes the valence requirements of the formula (P7-10, 126-127). One of ordinary skill in the art would recognize the core could be chosen to be                 
                    
                        
                            M
                            o
                        
                        
                            3
                        
                    
                    P
                    .
                
            
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected as the catalyst material for the cathode comprising an air flow of Lu a tri-transition metal phosphide catalyst, such as the nanoparticle with a core of                 
                    
                        
                            M
                            o
                        
                        
                            3
                        
                    
                    P
                
            , given that Hunt teaches ultra-low loading NM/TMX materials can achieve the required energy:cost ratio for use in Li-Air batteries on a global scale. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Regarding claim 14, Wu discloses a catalyst in combination with the cathode (catalyst 124 in Fig. 2) and further discloses the catalyst to be a noble metal such as at least one of ruthenium, platinum, palladium, gold, rhodium, and silver (P20, 24). However, Lu does not disclose wherein the catalyst comprises Mo3P, MoP, or MoP2.
In a similar field of endeavor, Hunt teaches noble metals (NMs) are expensive and scarce resources that are central to many existing and emerging energy technologies, such metal-air batteries (P4). Hunt teaches a new class of materials consisting of atomically thin NM overlayer coatings self-assembled on the surface of inexpensive and earth-abundant early transition metal ceramic (TMX) nanoparticles (NPs, P72). Hunt teaches these core-shell materials provide a new direction to reduce the loading, enhance the activity, and increase the stability of noble metal catalysts (P72). Hunt teaches such ultra-low loading NM/TMX materials can achieve the required energy:cost ratio for use in Li-Air batteries on a global scale (P72). 
Hunt teaches the core can include molybdenum phosphide (P122-123). Hunt teaches the nanoparticle with a noble metal shell and a core comprising a transition metal ceramic with the formula:                 
                    
                        
                            M
                            1
                        
                        
                            x
                        
                    
                    
                        
                            M
                            2
                        
                        
                            y
                        
                    
                    
                        
                            M
                            3
                        
                        
                            z
                        
                    
                    
                        
                            X
                            1
                        
                        
                            w
                            1
                        
                    
                    
                        
                            X
                            2
                        
                        
                            w
                            2
                        
                    
                
             wherein each of M1, M2, and M3 can be a transition metal element such as Mo, X1 and X2 can be selected to be P, and x, y, w1, w2, and z is a number between 0 and 3 and where at least one of x, y, z, w1 and w2 is not zero and the combination of x, y, z, w1 and w2 completes the valence requirements of the formula (P7-10, 126-127). One of ordinary skill in the art would recognize the core could be chosen to be                 
                    
                        
                            M
                            o
                        
                        
                            3
                        
                    
                    P
                    .
                
            
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected as the catalyst material for the cathode comprising an air flow of Lu a nanoparticle with a core of                 
                    
                        
                            M
                            o
                        
                        
                            3
                        
                    
                    P
                
            , given that Hunt teaches ultra-low loading NM/TMX materials can achieve the required energy:cost ratio for use in Li-Air batteries on a global scale. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729